Citation Nr: 1501126	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-25 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to November 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). The Veteran's representative withdrew representation.

Review of the record shows that the Veteran has been diagnosed with and treated for multiple psychiatric disorders, in addition to PTSD. In light of the Clemons case, the Board finds that the herein reopened claim for service connection for PTSD should be broadened to include any other psychiatric disorder, as set forth above. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals documents are either not pertinent to the present appeal or duplicative of documents contained within the paper claims file.
 
The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO denied service connection for PTSD.  The Veteran did not perfect an appeal within the applicable time period nor was new and material evidence received within one year of the issuance of that decision.

2.  Since the February 2009 rating decision, additional evidence has been received which relates to unestablished facts necessary to substantiate the previously denied claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision which denied service connection for PTSD is final. 38 U.S.C.A. §§ 7104 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014) 

2. New and material evidence has been received to warrant reopening the previously denied claim of service connection for PTSD.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material claim

The RO denied the Veteran's claim of service connection for PTSD in a February 2009 rating decision, finding that there was insufficient evidence that the Veteran met the diagnostic criteria for PTSD and that the in-service assault could not be corroborated.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the February 2009 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  Specifically, in a March 2013 VA examination, the examiner found that the Veteran had a diagnosis of dysthymic disorder and opined that a rape, such as the one the Veteran reported, could be an impetus for the development of PTSD.  This new evidence addresses the reason for the previous denial; that is, a disorder for which service connection may be warranted and the possibility of an in-service event.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.    
ORDER

As new and material evidence sufficient to reopen a claim of service connection for an acquired psychiatric disorder to include PTSD has been received, the Veteran's application to reopen is granted.  


REMAND

Development is necessary to determine whether any symptoms prior to service were precursors to the appellant's currently diagnosed psychiatric disabilities. 

The Veteran was diagnosed with multiple psychiatric disorders and personality disorders.  In the July 2014 VA examination, the examiner stated that the Veteran's psychiatric symptoms began prior to military service but did not address the rationale for such opinion and thus inadequate.

Because the Veteran's entrance examination is normal for any psychiatric condition, the presumption of soundness attaches, and the burden is on VA to rebut this presumption. First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service. Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service. See 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2014); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Additionally, it is noted that the Veteran was scheduled to appear before the Board for a hearing in August 2014.  The letter notifying the Veteran of this hearing was "returned to sender - unable to forward."  The Veteran did not appear for the August 2014 hearing.  Therefore, upon remand, the RO must determine if the Veteran intends to appear at a Board hearing, and if so, the RO shall schedule a hearing on his behalf.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the July 2014 VA examination.  If that examiner is unavailable, the RO shall schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder. The claims file, including this remand, must be made available to the examiner for review. All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished. After reviewing the record and examining the Veteran, the examiner should address the following:

Identify any acquired psychiatric conditions.

For any diagnosed acquired psychiatric conditions, including but not limited to, dysthymia, depression, and borderline personality disorder, is it at least as likely as not (i.e., probability of 50 percent) that any such condition was present during service or is in any way etiologically related to the Veteran's active service. 

For any psychiatric disorder which was present during service: 

Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that such condition existed prior to the Veteran's entry into service?

If the answer is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that any such preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity, including but not limited to:

The December 2008 VA examination report, in which the examiner opined that his reported sexual abuse "could be contributing to his depression and dysthymia, but if it does, it is but a small contribution to the overall picture."

The February 2009 VA examination report, in which the examiner found that assuming the Veteran's report of the in-service event was accurate, "any impairment from this event is minimal."

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. The RO shall contact the Veteran to determine if a hearing is desired.  If so, the RO should schedule the appellant for a Board hearing in accordance with his request. The RO should notify the appellant and her representative of the date and time of the hearing. After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

3. Upon completion of the above, readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


